DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stiff transmission” in claim 1 is a relative term which renders the claim indefinite. The term “stiff transmission” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are no metes and bounds of the stiff transmission disclosed in the original specification.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP§ 2172.01. The omitted structural cooperative relationships are: a transmission stiffness defines sub-25 micron definition of end effector movement. The claim does not make clear how transmission stiffness defines end effector movement. The claim does not define the direction of stiffness (longitudinal/radial/pitch/roll/yaw/etc.) in terms of the end effector movement (longitudinal/radial/pitch/roll/yaw/etc. which may or not correspond to direction of stiffness due to omitting essential structural cooperative relationships of structural/relational elements (end effector and/or other structures)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji et al. (JP2005116665A) (“Kenji”).
Claim 1: a frame (110/etc.); a drive section having at least two drive axes (202/402); multiple arms (236/232/etc.), each of the multiple arms having a respective end effector (222/etc.) and at least one degree of freedom axis independent of other ones of the multiple arms (along 210); at least one bi-axially rigid transmission link connecting the multiple arms to the drive section (234); and at least one anti-friction bearing joining the multiple arms to the frame and defining a degree of freedom axis of at least one arm (225/214/etc.; paragraph [0061], “bearings or the like”); wherein the at least one bi-axially rigid transmission and the at least one anti-friction bearing form a stiff transmission effecting end effector movement along the at least one degree of freedom axis (“bearings or the like” reduce friction, or are anti-friction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Tenney et al. (US 9,188,973) (“Tenney”). Kenji discloses all the limitations of the claims as discussed above. Nakao does not directly show:
Claim 2: wherein the end effector movement along the at least one degree freedom axis has sub-25 micron definition.
Tenney shows a similar device having:
Claim 2: wherein the end effector movement along the at least one degree freedom axis has sub-25 micron definition (column 11, lines 25-36);
for the purpose of accurately and efficiently positioning the end effector to transfer a substrate (column 11, lines 25-36). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kenji as taught by Tenney and include Tenney’s similar device having:
Claim 2: wherein the end effector movement along the at least one degree freedom axis has sub-25 micron definition;
for the purpose of accurately and efficiently positioning the end effector to transfer a substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8011874 discloses bearings 61A etc. US 2005/0036877 discloses arms 31 in FIG. 25.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652